                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

PLUS 352, S.A.,

      Plaintiff,

v.                                             CASE NO. 8:19-cv-2164-T-02TGW

LICENSED ACCESSORIES USA, LLC,
and BSB TECH USA, LLC,

     Defendants.
__________________________________/

                                      ORDER

      Upon due consideration of Defendant’s Counsel’s Unopposed Motion for

Leave to Withdraw (Dkt. 19) and Defendant’s Consent to Withdrawal and waiver

of the 10-day notice (Dkt. 19-1), the motion is granted.

      Defendants are corporations which must be represented by counsel and

cannot proceed pro se. See Local Rule 2.03(e) (M.D. Fla.). Defendants shall

obtain new obtain counsel and said counsel shall file a notice of appearance on or

before February 14, 2020. Until such time as new counsel files a notice of

appearance all future pleadings, notices, and orders, including a copy of this Order,

shall be served on Defendants at the following address: c/o Philippe Giraud, 113

Wild Forest Dr., Davenport, Florida 33837. Defendants are put on notice that
failure to timely obtain new counsel will result in Defendants being subject to a

default upon appropriate motion.

      Counsel Brinson shall send a copy of this Order via certified mail to the

client Philippe Giraud, managing member of Defendants Licensed Accessories

USA, LLC and B2B Tech USA, LLC. Upon completion of this task, J. Kemp

Brinson and Bloodworth Law, PLLC will be relieved and excused as counsel

without further order of this Court.

      DONE AND ORDERED at Tampa, Florida on January 30, 2020.

                                       s/William F. Jung
                                       WILLIAM F. JUNG
                                       UNITED STATES DISTRICT JUDGE

COPIES FURNISHED TO:
Counsel of Record
